DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorabchi, et al (U.S. Patent Application Publication 2016/0013037 A1).
Regarding claim 1, Jorabchi discloses a method for ionizing a sample with gaseous ammonium, comprising:
(i) obtaining gaseous ammonium from an ion source, the ion source comprising a first area (portion of plasma tube in microwave cavity in Fig. 1) and a second area (portion of plasma tube outside of microwave cavity in Fig. 1) in a fluidly conductive connection, comprising the steps of:

(a2) introducing a controlled flow of H2O into the first area or second area of the ion source (paragraphs 0096-0098);
(b) applying an ionization method to the mixture of N2 and H2O in the first area (paragraphs 0096-0098);
(c) applying at least one electric field or adjusting pressure conditions or a combination of applying at least one electric field and adjusting pressure conditions promoting flow of ions from the first area to the second area and inducing reactions of ions in the second area (paragraphs 0097-0099);
(d) conducting NH4+ out of the ion source (paragraph 0099; Fig. 3); and
(ii) ionizing the sample in a reaction chamber being connected with the ion source (paragraph 0099).
Regarding claim 2, Jorabchi discloses wherein the first area is a first ionization chamber (microwave cavity) and the second area is a second ionization chamber (ionization chamber) being connected to allow fluid exchange (Fig. 1).
Regarding claim 3, Jorabchi discloses wherein the ionization source for applying the ionization method is in the first ionization chamber and/or the source for the electric field is in the second ionization chamber (Fig. 1).
Regarding claim 4, Jorabchi discloses applying electromagnetic microwaves, which comprises applying both an electric and magnetic field.
Regarding claim 6, Jorabchi discloses wherein the N2 source is essentially pure gaseous N2 (paragraph 0096).
Regarding claims 7 and 8, Jorabchi discloses wherein the N2 and H2O are mixed prior to introduction into the ion source or are introduced into the ion source separately and are mixed directly in the ion source (paragraphs 0096 and 0105).
Regarding claim 9, Jorabchi discloses wherein N2 and/or H2O are introduced in the second area and N2 and/or H2O flow into the first area from the second ionization chamber (paragraphs 0096 and 0105).
Regarding claim 11, Jorabchi discloses a method of detecting the ion yield of the mass-to-charge ratio of ions produced according to claim 1, by detecting the ions in a mass spectrometry instrument (paragraph 0099).
Claims 12-15 are drawn to the apparatus for performing the method of claims 1-4, and the same rejections apply mutatis mutandis.
Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 19-21 incorporate the subject matter of claim 5 that was previously indicated to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The reasons for the allowability of the subject matter of claims 16 and 17 were given in the previous Office Action, and remain unaltered.
	Regarding new claim 18, the prior art fails to teach wherein the controlling device is configured to cause a mixing ratio of N2 to H2O in the first area to be between 1:9 and 9:1.
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. Applicant argues that Jorabchi does not anticipate the present claims because “Jorabchi is aimed at a highly specific ionization method in mass spectrometry, namely Plasma-Assisted-Reaction-Chemical-Ionization (PARCI),” (Reply, p. 7) while “the present invention is within the field of Ion-Molecule-Reaction-Mass Spectrometry (IMR-MS) or Proton-Transfer-Reaction-Mass Spectrometry (PTR-MS. Both terms are used synonymously in the present Application.” (Reply, p. 8.) This is not persuasive in the instance of claim 1 and its dependents, as neither the term IMR-MS nor PTR-MS is recited in those claims; the claimed method can only be evaluated by comparing what is recited in the claims to what is recited in the prior art, and as shown above, the broadest reasonable interpretation of the claims as presented encompasses the steps described in Jorabchi. In the instance of claims 12-15, the argument is not persuasive because, although the preamble of the claim recites “an IMR-MS instrument,” all of the claimed elements are disclosed by Jorabchi, and are arranged as claimed, to the extent that any particular arrangement of the elements is required by the claim language.

In paragraph [0175], Jorabchi teaches that the opposite is likely to occur: traces of NH3 (if any are present) will neutralize already ionized compounds. The origin of NH3 in Jorabchi remains unclear, and one may reasonably suspect that it might have something to do with the injection of nitrogen gas (N2). Furthermore, Jorabchi only mentions formation of NH3 but not the formation or use of NH4+. That is, Jorabchi fails to teach or suggest that NH4+ can or could be formed (e.g., at extremely high purity levels of >95%) via the introduction of a controlled flow of N2 and the introduction of a controlled flow of H2O into a reagent ion source according to claim 1.” (Reply, p. 9, emphasis and additions in original.) This is not persuasive, because paragraph 0175 and Fig. 4 of Jorabchi disclose the formation of NH4+ adducts, meaning that NH4+ was formed in the ion source. Forming NH4+ at “extremely high purity levels of >95%” is not required by the claims as presented; claim 1 merely requires that NH4+ be conducted out of the ion source (in step (d)), and since NH4+ is detected by the mass spectrometer as seen in Fig. 4 of Jorabchi, at least some NH4+ must have been conducted out of the ion source and into the mass spectrometer.
Applicant argues that the peak labeled NH4+ in Fig. 4 of Jorabchi “could also either originate from traces or ammonia present as an impurity in the experiment or be a different compound.” (Reply, p. 9.) This is not persuasive, because Jorabchi is prior art for what it discloses, and regardless of the existence of other possibilities, NH4+ is disclosed in Fig. 4.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        04 November 2021